          Case 3:17-cv-05769-RJB Document 253 Filed 01/27/20 Page 1 of 6




 1                                                                     The Honorable Robert J. Bryan

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 8
     UGOCHUKWU GOODLUCK
 9   NWAUZOR, FERNANDO AGUIRRE-                        No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                         STIPULATION AND
                                                       [PROPOSED] ORDER
11                                  Plaintiffs,        REGARDING AMENDED
                                                       NOTICE PLAN AND CLASS
12           v.                                        NOTICES

13   THE GEO GROUP, INC., a Florida                    NOTE ON MOTION CALENDAR:
     corporation,
14                                                     JANUARY 27, 2020
                                   Defendant.
15

16           Plaintiffs Ugochukwu Goodluck Nwauzor and Fernando Aguirre-Urbina and

17   Defendant The GEO Group, Inc. (the Parties) respectfully and jointly move that the Court

18   approve Plaintiffs’ Amended Notice Plan and Class Notices. As grounds for this motion, the

19   parties state:

20           1.       The Court   granted Plaintiffs’ Motion           for Class Certification on

21   August 6, 2018, certifying a class of all civil immigration detainees who participated in the

22   Voluntary Work Program at the Northwest Detention Center at any time between September

23   26, 2014, and the date of final judgment in this matter. Dkt. No. 114.

24
      STI P. & [ P R OP OS ED] OR DE R RE : AM.            SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NOTI C E P LA N A ND C L AS S NOTI C ES                      Phone (206) 622-8000 ● Fax (206) 682-2305
      ( 3 :1 7 - cv - 0 5 7 6 9 - R J B) − 1
          Case 3:17-cv-05769-RJB Document 253 Filed 01/27/20 Page 2 of 6




 1          2.      The Court approved Plaintiffs’ Proposed Notice Plan on January 9, 2019, Dkt.

 2   No. 138, and Long Form Class Notice on February 5, 2019. Dkt. No. 142.

 3          3.      The Court granted in part and denied in part Plaintiffs’ motion to amend the

 4   notice plan, directing Plaintiffs to “enhance” the proposed publication campaign among other

 5   things. Dkt. No. 241.

 6          4.      The parties have conferred and agreed to the plan identified below, as well as

 7   the form of the proposed Class Notices, including a radio script, press release, internet/social

 8   media banner ads, website, email to community organizations, and print advertisements.

 9          THEREFORE, IT IS HEREBY STIPULATED AND AGREED AS

10   FOLLOWS:

11      1. Plaintiffs shall distribute notice to the Class as follows:

12               a. Administrator: JND Legal Administration will serve as the notice
13                  administrator (Administrator).
14
                 b. Direct Mail to Class Members Still in Custody: Class Counsel shall serve
15
                    the long-form notice (Dkt. No. 142) by first-class mail upon those Class
16
                    Members that GEO has identified as still in custody at NWDC or other
17
                    ICE facilities. Class Counsel will mail notice by January 30, 2020.
18
                 c. Internet/Social Media Banner Ads: The Administrator will publish
19
                    advertisements in English and Spanish on Google and Facebook that will
20
                    be accessible both within the United States, including Alaska, Idaho,
21

22                  Montana, Oregon, Nevada, Arizona, California, and Washington State,

23                  as well abroad, including Mexico, El Salvador, Guatemala, and

24
      STI P. & [ P R OP OS ED] OR DE R RE : AM.             SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NOTI C E P LA N A ND C L AS S NOTI C ES                        Phone (206) 622-8000 ● Fax (206) 682-2305
      ( 3 :1 7 - cv - 0 5 7 6 9 - R J B) − 2
         Case 3:17-cv-05769-RJB Document 253 Filed 01/27/20 Page 3 of 6




 1                Honduras. This dissemination is anticipated to generate a combined 28.3

 2                million digital impressions inside and outside the U.S. These ads were
 3                placed on January 24, 2020, for a period of 30 days.
 4
              d. Press Release: The Administrator will distribute a press release about the
 5
                  class certification and notice process to 15,000 U.S., 4,000 Latin
 6
                  American, and 250 Indian media outlets. The Administrator will
 7
                  disseminate the press releases on February 4, 2020.
 8
              e. Print Advertisements: The Administrator will run a print advertisement
 9
                  in Washington in Spanish-language newspapers La Raza del Noroeste
10
                  and El Mundo, which have a combined circulation of 40,000. The
11

12                Administrator will place the ads by February 6, 2020.

13            f. Radio Advertisements: The Administrator will air 140 radio

14                advertisements on Spanish-speaking news/talk/entertainment radio

15                stations in Mexico (Mexico City and Guadalajara), as well as                                       El
16                Salvador, Guatemala, and Honduras.
17
              g. Website: The Administrator will create a website containing the class
18
                  notice information in English and Spanish. The parties have conferred
19
                  about the form of the website and are in agreement. The Administrator
20
                  published the website on January 24, 2020.
21
              h. Toll-Free Number: The Administrator will establish a toll-free number
22
                  with Interactive Voice Responses (IVR) and live operators fluent in
23

24
     STI P. & [ P R OP OS ED] OR DE R RE : AM.        SCHROETER GOLDMARK & BENDER
                                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     NOTI C E P LA N A ND C L AS S NOTI C ES                   Phone (206) 622-8000 ● Fax (206) 682-2305
     ( 3 :1 7 - cv - 0 5 7 6 9 - R J B) − 3
         Case 3:17-cv-05769-RJB Document 253 Filed 01/27/20 Page 4 of 6




 1                multiple dialects to provide class notice information. The Toll-Free

 2                number was activated on January 24, 2020.
 3            i. Email: The Administrator will email notice information to various
 4
                  churches, relief organizations, and assistance groups that have frequent
 5
                  contact with immigrants requesting that they forward the long-form
 6
                  notice (Dkt. No. 142) to potential Class members. The Administrator will
 7
                  email notice by February 4, 2020.
 8
       2. The Publication Notices shall be in the form attached to this Stipulation as follows:
 9
              a. Exhibit A: Radio Script
10
              b. Exhibit B: Press Release
11
              c. Exhibit C: Internet Banner Ads
12
              d. Exhibit D: Print Advertisements
13
              e. Exhibit E: Email to Community Organizations
14
       3. This Notice Plan is sufficient and reasonably calculated, under the circumstances,
15
           to apprise interested parties of the pendency of this action and affords them an
16
           opportunity to present their objections.
17

18     4. Plaintiffs will distribute notice to the class as described above with the opt-out

19         period ending on March 24, 2020.

20     5. The Administrator will generate an opt-out report to the parties within seven

21         days of the March 24, 2020.
22     6. Within seven days of receiving the opt-out report from the Administrator,
23
           Plaintiffs will file a notice advising the Court of any opt-outs.
24
     STI P. & [ P R OP OS ED] OR DE R RE : AM.           SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     NOTI C E P LA N A ND C L AS S NOTI C ES                     Phone (206) 622-8000 ● Fax (206) 682-2305
     ( 3 :1 7 - cv - 0 5 7 6 9 - R J B) − 4
         Case 3:17-cv-05769-RJB Document 253 Filed 01/27/20 Page 5 of 6




 1         SO STIPULATED this 27th day of January, 2020.

 2
     AKERMAN LLP                                  SCHROETER GOLDMARK &
 3                                                 BENDER

 4   s/ Adrienne Scheffey                         s/ Jamal Whitehead
     Colin L. Barnacle (Admitted pro hac vice)    Adam J. Berger, WSBA #20714
 5   Ashley E. Callhoun (Admitted pro hac vice)   Lindsay L. Halm, WSBA #37141
     Adrienne Scheffey (Admitted pro hac vice)    Jamal N. Whitehead, WSBA #39818
 6   Allison N. Angel (Admitted pro hac vice)     810 Third Avenue, Suite 500
     1900 Sixteenth Street, Suite 1700            Seattle, WA 98104
 7   Denver, Colorado 80202                       Tel: (206) 622-8000
     Tel: (303) 260-7712                          berger@sgb-law.com
 8   Fax: (303) 260-7714                          halm@sgb-law.com
     Colin.Barnacle@akerman.com                   whitehead@sgb-law.com
 9   Ashley.Callhoun@akerman.com
     Adrienne.Scheffey@akerman.com                THE LAW OFFICE OF
10   Allison.Angel@akerman.com                    R. ANDREW FREE
                                                  R. Andrew Free (Pro Hac Vice)
11   III BRANCHES LAW, PLLC                       P.O. Box 90568
     Joan K. Mell, WSBA #21319                    Nashville, TN 37209
     1019 Regents Boulevard, Suite 204            Tel: (844) 321-3221
12   Fircrest, WA 98466
     Tel: (253) 566-2510                          andrew@immigrantcivilrights.com
13   joan@3ebrancheslaw.com
                                                  SUNBIRD LAW, PLLC
14                                                Devin T. Theriot-Orr, WSBA # 33995
     Attorneys for Defendant                      1001 Fourth Avenue, Suite 3200
15                                                Seattle, WA 98154-1003
                                                  Tel: (206) 962-5052
16                                                devin@sunbird.law

17                                                MENTER IMMIGRATION LAW,
                                                  PLLC
18                                                Meena Menter, WSBA # 31870
                                                  8201 – 164th Avenue NE, Suite 200
19                                                Redmond, WA 98052
                                                  Tel: (206) 419-7332
20                                                meena@meenamenter.com

21                                                Class Counsel

22

23

24
     STI P. & [ P R OP OS ED] OR DE R RE : AM.         SCHROETER GOLDMARK & BENDER
                                                        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     NOTI C E P LA N A ND C L AS S NOTI C ES                    Phone (206) 622-8000 ● Fax (206) 682-2305
     ( 3 :1 7 - cv - 0 5 7 6 9 - R J B) − 5
          Case 3:17-cv-05769-RJB Document 253 Filed 01/27/20 Page 6 of 6




 1                                            ORDER

 2          Pursuant to the foregoing proposal, IT IS SO ORDERED.

 3          DATED this ______ day of January, 2020.

 4
                                                  _________________________________
 5                                                ROBERT J. BRYAN
                                                  United States District Court Judge
 6
     PRESENTED BY:
 7
     SCHROETER GOLDMARK & BENDER
 8

 9   s/ Jamal Whitehead
     Adam J. Berger, WSBA #20714
     Lindsay L. Halm, WSBA #37141
10   Jamal Whitehead, WSBA #39818
11   Class Counsel
12

13   AKERMAN LLP
14   s/ Adrienne Scheffey
     Colin L. Barnacle (Admitted pro hac vice)
15   Ashley E. Callhoun (Admitted pro hac vice)
     Adrienne Scheffey (Admitted pro hac vice)
16   Allison N. Angel (Admitted pro hac vice)
17   Attorneys for Defendant

18

19

20

21

22

23

24
      STI P. & [ P R OP OS ED] OR DE R RE : AM.          SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NOTI C E P LA N A ND C L AS S NOTI C ES                     Phone (206) 622-8000 ● Fax (206) 682-2305
      ( 3 :1 7 - cv - 0 5 7 6 9 - R J B) − 1
